DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fanqi Meng on 08/29/2022.

Claims 1-3, 6-11 and 16-22 are allowed.
EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. 	(Currently Amended) A system for testing an error in a user interface (UI) of an application or website, the system comprising:
a testable action recognizer configured to: 
obtain a screenshot of a screen of the application or website, 
recognize a layout based on UI configuration and text recognition information from the screenshot, and 
convert the layout into a test action; and
a test action generator configured to:
receive the test action,
select a test scenario corresponding an intent to the test action, and 
perform the test action according to the test scenario, 
the testable action recognizer is further configured to 
manage whether or not a test is progressed for each screen layout according to the test scenario, 
responsive to detecting a first screen has been tested, record the first screen as tested in a table to prevent repetitive tests from being performed, wherein the table further records contents of the test action performed on the first screen, and 
responsive to detecting a second screen has not been tested, record the second screen in the table for future testing, 
recognize the layout by combining the UI configuration and text recognition information of the screen and hierarchical structure information provided by an operating system,
wherein the testable action recognizer includes a UI element detector configured to:
learn and store a model parameter recognizing a UI element object through machine learning, and detect the UI element object based on the model parameter,[[.]]
the system further comprises a test operation manager, configured to 
store the corresponding layout, test operation, and intent in the table together; and 
prevent a duplicate test even when there is a change in design or a value of the screen based on derived test operation information.

2. 	(Previously Presented) The system of claim 1, wherein the testable action recognizer includes a test action manager, and the layout is grouped into a common part and a variable part shared by screens of an application or website.

3. 	(Original) The system of claim 2, wherein the test action manager is further configured to store a layout of a corresponding screen and a required test action in the table.

4-5. 	(Cancelled) 

6. 	(Original) The system of claim 1, wherein the test action generator includes an intent/object detector configured to separate and store a text obtained through the UI configuration or text recognition information into an intent and an object.

7. 	(Original) The system of claim 1, wherein the test action generator includes a test persona repository in which information of a virtual person set in advance is previously stored.

8. 	(Original) The system of claim 7, wherein the test action generator includes an intent/object matcher configured to fetch information of a virtual person for which data in a matching form is set from the test persona repository according to the text obtained through the UI configuration or text recognition information.

9. 	(Original) The system of claim 7, wherein the test persona repository is further configured to store at least one virtual person having email, mobile phone number, and credit card information available for a real test.

10. 	(Original) The system of claim 1, wherein a result of the user interface test action is verified by accessing an external service using test persona account information, and an error is detected.

11. 	(Currently Amended) A method for testing an error in a user interface of an application or website, the method comprising:
fetching, by a test action generator, a test scenario for an application or website;
recognizing, by a testable action recognizer, a layout through a screenshot of the application or website;
selecting, by the test action generator, a test action based on the test scenario and the layout;
generating, by the test action generator, test data; 
performing, by the test action generator, the test action on a screen of the application or website; 
managing, by a test action manager, whether or not the test is progressed through a table; 
storing, by a test operation manager, the corresponding layout, test operation, and intent in the table together; 
preventing, by the test operation manager, a duplicate test even when there is a change in design or a value of the screen based on derived test operation information; and 
recognizing, by the testable action recognizer, a layout by combining a user interface (UI) configuration and text recognition information of the screen and hierarchical structure information provided by an operating system,  
wherein the testable action recognizer includes a UI element detector, the method further comprising: 
learning and storing, by the UI element detector, a model parameter recognizing a UI element object through machine learning; and  
detecting, by the UI element detector, the UI element object based on the parameter.

12-15. (Cancelled) 

16. 	(Original) The method of claim 11, wherein the test action generator includes an intent/object detector, the method further comprising: 
separating and storing, by the intent/object detector, a text obtained through a user interface (UI) configuration or text recognition information into an intent and an object.

17. 	(Original) The method of claim 11, wherein the test action generator includes a test persona repository in which information of a virtual person set in advance is previously stored.

18. 	(Original) The method of claim 17, wherein the test action generator further includes an intent/object matcher, the method further comprising: 
fetching, by the intent/object matching, information of a virtual person for which data in a matching form is set from the test persona repository according to the text obtained through the UI configuration or text recognition information.

19. 	(Original) The method of claim 17 further comprising:
storing, by the test persona repository, at least one virtual person having email, mobile phone number, and credit card information available for a real test.

20. 	(Original) The method of claim 11 further comprising: 
verifying a result of the user interface test action by accessing an external service using test persona account information, and an error is detected. 

21. 	(Previously Presented)	The system of claim 1, wherein the testable action recognizer is further programmed to: 
test a first intent on the first screen to reach a third screen via a first path; and 
responsive to detecting a second path between the first screen and the third screen, test the first intent on the first screen to reach the third screen via the second path. 

22. 	(Currently Amended) the method of claim 11, further comprising: 
testing a first intent on a first screen to reach a third screen via a first path; and 
responsive to detecting a second path between the first screen and the third screen, testing the first intent on the first screen to reach the third screen via the second path.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior arts cited do not teach recognize the layout by combining the UI configuration and text recognition information of the screen and hierarchical structure information provided by an operating system, wherein the testable action recognizer includes a UI element detector configured to: learn and store a model parameter recognizing a UI element object through machine learning, and detect the UI element object based on the model parameter the system further comprises a test operation manager, configured to store the corresponding layout, test operation, and intent in the table together; and prevent a duplicate test even when there is a change in design or a value of the screen based on derived test operation information, whether viewed alone or in combination with one another.
 Lee et al. (US-PGPUB-NO: 2015/0339213 A1) teaches automating interactions with the GUIs of an application system under test (AUT).
 Singh et al. (US-PGPUB-NO: 2021/0333983 A1) teaches detecting objects in images using machine learning models.
 Green et al. (US-PGPUB-NO: 2015/0100486 A1) teaches enrolling one or more items into a virtual wallet to store information regarding a user to use as inputs for fields in a GUI.
 Bradley et al. (US-PGPUB-NO: 2020/0073921 A1) teaches manually and programmatically remediating websites to thereby facilitate website navigation by people with disabilities. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193